Exhibit 10.30

CIG WIRELESS CORP.

 

EMPLOYMENT AGREEMENT

 

 

EMPLOYMENT AGREEMENT, dated as of the date set forth on the signature page
hereto (the “Agreement”), by and between CIG Wireless Corp., a Nevada
corporation (the “Company”), and Paul McGinn (the “Executive”). 

 

WHEREAS, the Company desires to engage the Executive to serve the Company as the
President and Chief Executive Officer (“CEO”) and the Executive desires to serve
as the President/CEO  of the Company; and

 

WHEREAS, the Company and the Executive came to an agreement on the material
terms and conditions under which the Executive will render services to the
Company, pursuant to the Binding Term Sheet dated January 27, 2012 (the “Term
Sheet”);   

 

WHEREAS, the Executive has been rendering services to the Company under the Term
Sheet effective as of January 23, 2012; and

 

WHEREAS, the Term Sheet contemplated that the Executive and the Company would
enter into a long form Agreement as soon as reasonably possible and the
Executive and the Company now wish to enter into such long form Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements made
herein, the Company and the Executive agree as follows: 

 

1.         Employment; Duties.  The Company engages the Executive to serve as
CEO  of the Company.  The Executive shall serve the Company in such capacity for
the “Employment Period” as defined in Section 2.  The Executive agrees that
during the term of his employment hereunder, he shall devote one hundred percent
(100%) of his professional working time, attention, knowledge and experience and
give his best effort, skill and abilities to promote the business and interests
of the Company as directed by the Board of Directors of the Company or a
committee of the Board of Directors to which the Board of Directors has duly
delegated authority thereof (collectively, the “Board”).  The Executive agrees
to faithfully and diligently perform such reasonable duties commensurate with
the position of CEO as may from time to time be assigned to the Executive by the
Board.

 

2.         Employment Period.  This Agreement shall have an initial term of
three (3) years to be effective commencing as of January 23, 2012 and ending on
the third anniversary thereof (the “Initial Employment Period”), unless sooner
terminated in accordance with the provisions of Section 7 or Section 8.  This
Agreement shall automatically renew and continue to remain in effect after the
Initial Employment Period for successive one year periods (each, a “Renewal
Employment Period”), until terminated as provided herein, unless either party
provides the other party with written notice of non-renewal not later than One
hundred eighty

 

 

 

 

--------------------------------------------------------------------------------

 

 

CIG Wireless Corp. - Employment Agreement

 

(180) days prior to the expiration of the Initial Period or the anniversary of
such date in any subsequent Renewal Employment Period.  The Initial Employment
Period and each Renewal Employment Period of this Agreement are each referred to
herein as an “Employment Period.” 

 

3.         Compensation. 

 

                        (a)        Base Compensation.  The Executive shall be
paid a base salary of four hundred fifty thousand U.S. Dollars ($450,000) per
year (the “Base Salary”).  The Base Salary is acknowledged by the Executive and
the Company to have commenced as of January 23, 2012.  Three hundred thousand
U.S. Dollars ($300,000) of the Base Salary amount shall be payable incrementally
on a monthly basis and pro-rated for any partial month of employment, less any
applicable statutory and regulatory deductions (the “Incremental Portion”).  The
Incremental Portion of the Base Salary shall be payable in accordance with the
Company’s regular payroll practices, as the same may be modified from time to
time.  The remainder of the Base Salary, one hundred fifty thousand U.S. Dollars
($150,000), consists of a variable component (the “Variable Component”).  The
Executive can earn between 0-100% of the Variable Component based on the
evaluation of the Board. The goals in regard to the Variable Component will be
geared to the rendering of services, measureable, and beneficial to the overall
strategy of the Company.  All Variable Component goals will be set at the
beginning of each year between the Executive and the Board.  Performance with
respect to the Variable Component shall be measured at the end of the year.  The
Variable Component with respect to the initial year of the Executive services
will be set between the Executive and the Board as soon as reasonably possible
after the date of signing this Agreement.  

 

(b)        Non-Qualified Options.  The Executive has been granted stock options
by the Board pursuant to the Term Sheet equal to 5.0% of outstanding shares of
Common Stock as of January 27, 2012, having an Exercise Price of $3.00 per
share, vesting 33.33% at signing, and 33.33% on each anniversary thereafter
until vested in full (the “Non-Qualified Options”), exercisable for a period of
five (5) years if Executive remains employed by the Company during such period.
 The vested Non-Qualified Options shall be exercisable for a period of ninety
(90) days after termination of employment.  The Non-Qualified Options have
cashless exercisable provisions, and customary stand-down on trading during
financings and public offerings.

 

(c)        Qualified Options. The Executive has been granted stock options by
the Board pursuant to the Term Sheet equal to 4.9% of outstanding shares of
Common Stock as of January 27, 2012, to be issued as a qualified stock option
under a Company Incentive Plan (the “CEO Qualified Options”).  The CEO Qualified
Options have been authorized to be issued by the Board pursuant to the Term
Sheet at an Exercise Price of fair market value as determined by the volume
weighted average price per share with respect to the twenty (20) trading days
prior to January 27, 2012.  The CEO Qualified Options vest 25% at signing and
25% on each anniversary on which the Executive is employed by the Company, until
vested in full, exercisable for five (5) years if the Executive remains employed
with the Company as of the respective dates of exercise of such options.  The
vested CEO Qualified Options have a ninety (90) day exercise period after
termination of employment of the Executive, and include cashless exercisable
provisions and customary stand-down on trading during financings and public
offerings (the CEO Qualified

 

 

 



2

--------------------------------------------------------------------------------

 



 

 

CIG Wireless Corp. - Employment Agreement

Options referred to together with the CEO Non-Qualified Options are the “CEO
Options”). In the event of any voluntary termination of the Executive without
Cause by the Company, all CEO Options shall fully vest. 

 

            (i)         To the extent other senior management join the Company,
and at the recommendation of the Executive such persons are awarded Qualified
Plan options, then the CEO Qualified Options will be proportionately reduced,
starting with unvested CEO Qualified Plan Options.  All grants of Qualified Plan
options shall remain subject to the sole discretion of the Board and/or
committees or administrators appointed by the Board.

 

            (ii)        During the term of Agreement or extension of this
Agreement, upon the Company achieving market capitalization of at least one
hundred fifty million U.S. dollars ($150,000,000) and one hundred twenty (120)
trading days’ volume weighted average price (VWAP) price of not less than five
U.S. dollars ($5.00) per share, the Board will grant the Executive additional
non-qualified options representing 2.5% of the issued and outstanding Common
Stock, with an exercise price per share of four U.S. dollars ($4.00) per share,
vesting 33.33% at the date of grant, and 33.33% on each anniversary thereafter
on which the Executive is employed by the Company, until vested in full,
exercisable for five (5) years if employed by the Company (the “Performance
Options”).  The Performance Options will have a ninety (90) day exercise period
post-employment of the Executive, and will include cashless exercisable
provisions and customary stand-down on trading during financings and public
offerings.

 

(iii)       The CEO Options and Performance Options will vest and become fully
exercisable in the event of a sale of the entire Company or more than 50% of
assets of the Company.

 

(iv)       The CEO Options and Performance Options will be adjusted to
proportionately reflect the effects of all forward and reverse stock splits,
stock dividends, consolidations and reorganizations.

 

(d)       Liquidity Limitations; Call Option; Right of First Refusal. 

 

            (i)         The Executive agrees not to sell any shares (except in
the event of change in control of the Company) until the earlier of (1) six (6)
months after the date the shares are first listed for trading on Nasdaq or other
national stock exchange, or (2) the third anniversary of January 27, 2012.  The
Executive will not sell more than 10% of the twenty (20) trading day average
trading if the VWAP per share for such period is under five U.S. dollars ($5.00)
per share.

 

            (ii)        Subject to the liquidity limitation of Section 3(d)(i)
above, the Executive will not sell more than 15% of the twenty (20) trading day
average volume of Company Common Stock, if the VWAP for such period is under ten
U.S. dollars ($10.00) per share of Company Common Stock. 

 

            (iii)       Subject to the liquidity limitations of Sections 3(d)(i)
and 3(d)(ii) above, the Executive will not sell more than 20% of the twenty (20)
trading day average volume

 

3

--------------------------------------------------------------------------------

 



 

CIG Wireless Corp. - Employment Agreement

of Company Common Stock, if the VWAP for such period is under $12.50 per share
of Company Common Stock.

 

            (iv)       The Executive hereby grants a call option and a right of
first refusal to the Company with respect to shares of Company Common Stock
owned by the Executive, at the same price and on the same terms as any bona fide
third party offer or intended open market sale by the Executive.  The Executive
shall provide the Company with not less than five (5) business days’ advance
written notice prior to executing any such sale, whereby the Company may
exercise the call option and/or right of first refusal on the same terms as such
third party offer or intended open market sale by the Executive provided that
written notice of such exercise is given to the Executive prior to the lapse of
such five (5) business days.  The closing of such transaction by the Company
shall be not more than ten (10) days after the date of notice of exercise by the
Company.   

 

(e)        Expense Reimbursement.  The Executive shall be entitled to
reimbursement of reasonable out-of-pocket expenses incurred in connection with
travel, communications, and matters related to the Company's business and
affairs if made in accordance with written Company policy as in effect from time
to time as determined by the Board. 

 

(f)        Vacation.  The Executive shall be entitled to vacation in accordance
with written Company policy as in effect from time to time as determined by the
Board.  No compensation shall be paid for accrued but untaken vacation. 

 

(g)        Benefits.  The Executive shall be entitled to participate in employee
benefit programs as the Board of Directors may authorize from time to time
including, without limitation, Company health insurance similar to Blue Cross
and Blue Shield, savings plans as established by the Board (such as, but not
limited to, a 401(k)), reasonable local housing costs in Atlanta, a reasonable
Company car, and term life insurance policy for Executive with payout for the
benefit of the spouse or estate of Executive, as determined by the Executive, in
the amount of five million dollars ($5,000,000).  The proceeds of such life
insurance policy shall in the event of demise of the Executive first be applied
to satisfy any and all remaining obligations due and payable by the Company to
the Executive, and thereafter the remaining balance of proceeds of such life
insurance policy shall be paid to the estate of the Executive.  The Company
shall cover reasonable attorney fees for estate planning in the event of any
limited guarantees are required to be given by the Executive for the benefit of
the Company. 

 

(h)        Indemnification Agreement.   The Company will maintain the
effectiveness of the Indemnification Agreement executed between the Company and
the Executive, and will obtain Director’s and Officer’s Insurance coverage of
Five Million dollars of coverage, including coverage of the Executive. This
Director’s and Officer’s Insurance coverage shall be reviewed annually and
adjusted accordingly to sales volumes

 

4

--------------------------------------------------------------------------------

 



 

CIG Wireless Corp. - Employment Agreement

       

            4.         [Reserved]

 

5.         Return of Documents and Property.  Upon the expiration or termination
of the Executive's employment with the Company, or at any time upon the request
of the Company, the Executive (or his heirs or personal representatives) shall
deliver to the Company (a) all documents and materials (including, without
limitation, computer files) containing Trade Secrets and Confidential
Information relating to the business and affairs of the Company or its
affiliates, and (b) all documents, materials, equipment and other property
(including, without limitation, computer files, computer programs, computer
operating systems, computers, printers, scanners, pagers, telephones, credit
cards and ID cards) belonging to the Company or its affiliates, which in either
case are in the possession or under the control of the Executive (or his heirs
or personal representatives). 

 

6.         [Reserved]

 

7.         Termination.   

 

(a)        Manner of Termination. The Company and the Executive may terminate
this Agreement, with or without Cause, in accordance with the provisions of this
Section 7.

 

(b)        Termination Without Cause.  The Company may terminate this Agreement
without Cause at any time during the Employment Period effective immediately
upon giving written notice of termination to the Executive, provided however,
that if the Company terminates this Agreement other than for Cause during the
Employment Period the Company shall pay to the Executive payments equivalent to
Executive’s annual Base Salary if terminated without cause the base salary
should include the full base salary of $450,000 following such termination date
in accordance with the Company’s regular payroll procedures for nine (9) months
after notice thereof, plus vesting of any and all unvested options, plus
reimbursement of any and all reasonable and pre-approved expenses incurred by
the Executive as of the date of notice of such termination.  All such
consideration and payments shall completely and fully discharge any and all
obligations and liabilities of the Company to the Executive.

 

(c)        Termination for Cause.  The Company may terminate this Agreement for
Cause at any time during the Employment Period effective immediately upon giving
written notice of termination to the Executive.  For purposes of this Agreement,
“Cause” shall mean, with respect to the Executive, (i) gross negligence in
connection with Executive’s duties rendered to the Company; (ii) willful
misconduct material to the business of the Company;; (iii) (iv) the commencement
of any bankruptcy proceedings by the Executive (whether voluntary or
involuntary); (v) dereliction of duties; (vi) breach of corporate or securities
laws or rules, but only if admitted by Executive in writing or as determined by
a court of competent jurisdiction; or (vii) the conviction of the Executive of
fraud, dishonesty or other criminal offense with the penalty of imprisonment,
whether or not such alleged felony was committed in connection with the
Company's business.  Notwithstanding anything to the contrary herein, the
Company shall notify Executive in writing of the existence of any purported
basis for termination for “Cause”, and shall provide Executive with period of
not less than ten (10) business days to cure the basis for “Cause” after such
due notice.  

5

--------------------------------------------------------------------------------

 



 

CIG Wireless Corp. - Employment Agreement

 

(d)       Termination by Executive. The Executive may terminate this Agreement
at any time during the Employment Period for any reason upon ninety (90) days
advance written notice of termination to the Company.

 

(e)        Effect of Termination.  Except as otherwise provided herein with
respect to a termination pursuant to Section 7(b) or to the extent of Section 8,
in the event this Agreement is terminated pursuant to this Section 7, the
Executive's rights and the Company's obligations hereunder shall cease as of the
effective date of the termination, including, without limitation, the right to
receive Base Salary plus accrued bonus, options and all other compensation or
benefits provided for in this Agreement, and the Executive shall not be entitled
to any further compensation, options, or severance compensation of any kind, and
shall have no further right or claim to any compensation, options, benefits or
severance compensation under this Agreement or otherwise against the Company or
its affiliates, from and after the date of such termination, except as required
by applicable law.  Any termination under this Section 7 is subject to the
provisions of Sections 18 and 20 hereof. 

 

(f)        Relinquishment of Authority.  Notwithstanding anything to the
contrary set forth herein, upon written notice to the Executive, the Company may
immediately relieve the Executive of all his duties and responsibilities
hereunder and may relieve the Executive of authority to act on behalf of, or
legally bind, the Company; provided, however, such action shall not affect any
other provision of this Agreement.

 

(g)        Transition Services and Certifications. Following any termination for
any reason, the Executive shall render any and all services reasonably necessary
for the Company to facilitate proper transition of the Company’s books and
records and the Executive shall certify to the Company that any and all books
and records maintained during the period of Executive’s services to the Company
were true and complete and did not contain any material misstatements or
omissions or any misleading information of any nature or kind, and that all
controls and procedures of the Company under the management authority of
Executive during the period of employment were properly observed during the
period of service of the Executive.

 

8.         Disability: Death. 

 

(a)        If, prior to the expiration of any applicable Employment Period, the
Executive shall be unable to perform his duties hereunder by reason of physical
or mental disability for at least ninety (90) calendar days, the Company shall
have the right to terminate this Agreement and the remainder of the Employment
Period by giving written notice to the Executive to that effect.  Immediately
upon the giving of such notice, the Employment Period shall terminate. 

 

(b)        Upon termination of this Agreement pursuant to Section 8(a), the
Executive shall (i) be paid his Base Salary for nine (9) months after such
termination, (ii) all options vested as of such termination date shall remain in
full force and effect, and (iii) all non-vested options shall terminate.  All
other compensation and benefits provided for in Section 3 of

6

--------------------------------------------------------------------------------

 



 

CIG Wireless Corp. - Employment Agreement

this Agreement shall cease upon termination pursuant to Section 8(a), except as
otherwise required by applicable law. 

 

(c)        In the event of a dispute as to whether the Executive is disabled
within the meaning of Section 8(a), either party may from time to time request a
medical examination of the Executive by a doctor appointed by the chief of staff
of a hospital selected by mutual agreement of the parties, or as the parties may
otherwise agree, and the written medical opinion of such doctor shall be
conclusive and binding upon the parties as to whether the Executive has become
disabled and the date when such disability arose.  The cost of any such medical
examination shall be borne by the requesting party. 

 

(d)       If, prior to the expiration of the Employment Period or the
termination of this Agreement, the Executive shall die, the Executive's estate
shall be paid his Base Salary stock options and other compensation due for nine
months after such date of death.  Except as otherwise provided in this Section
8(d), upon the death of the Executive, the Employment Period shall terminate
without further notice and the Company shall have no further obligations
hereunder, including, without limitation, obligations with respect to
compensation, options and benefits provided for in Section 3 of this Agreement,
other than as set forth in the immediately preceding sentence or as otherwise
required by law.  Any termination under this Section 8 is subject to the
provisions of Section 18 hereof.

 

9.         No Conflicts.  The Executive has represented and hereby represents to
the Company and its affiliates that the execution, delivery and performance by
the Executive of this Agreement do not conflict with or result in a violation or
breach of, or constitute (with or without notice or lapse of time or both) a
default under any contract, agreement or understanding, whether oral or written,
to which the Executive is a party or of which the Executive is or should be
aware and that there are no restrictions, covenants, agreements or limitations
on his right or ability to enter into and perform the terms of this Agreement,
and agrees to indemnify and save the Company and its affiliates harmless from
any liability, cost or expense, including attorney’s fees, based upon or arising
out of any such restrictions, covenants, agreements, or limitations that may be
found to exist.  For purposes of this Agreement, “affiliate” shall include any
subsidiary in the case of the Company, and any person or entity directly or
indirectly controlled by or controlling the Company.

 

10.       Non-competition.   Except as authorized by the Board of Directors,
during the Executive’s employment by the Company and for a period of one year
thereafter, Executive will not (except as an officer, director, stockholder,
employee, agent or consultant of the Company or any subsidiary or affiliate
thereof) either directly or indirectly, whether or not for consideration, (i) in
any way, directly or indirectly, solicit, divert, or take away the business of
any person who is or was a customer of the Company, or in any manner influence
such person to cease doing business in part or in whole with Company; (ii)
engage in a Competing Business; (iii) except for investments or ownership in
public entities, mutual funds and similar investments, none of which constitute
more than 5% of the ownership or control of such entities, own, operate,
control, finance, manage, advise, be employed by or engaged by, perform any
services for, invest or otherwise become associated in any capacity with any
person engaged in a Competing Business in the United States; or (iv) engage in
any practice the purpose or effect of

 

7

--------------------------------------------------------------------------------

 



 

CIG Wireless Corp. - Employment Agreement

which is to intentionally evade the provisions of this covenant. For purposes of
this section, “Competing Business” means any company or business which is
engaged directly or indirectly in any business carried on or planned to be
carried on by the Company or any of its subsidiaries or affiliates.  In the
event that the Executive’s employment by the Company is terminated without
Cause, as described in Section 7(b) hereof, the limitations of this Section 10
shall cease to apply as of the final payment made in respect of the termination
of the Executive’s employment with the Company as set forth in Section 7(b)
above.

 

11.       Non-Solicitation.  During the Executive’s employment by the Company
and for a period of one year thereafter (the “Restricted Period”), the
Executive, directly or indirectly, whether for his account or for the account of
any other individual or entity, shall not solicit or canvas the trade, business
or patronage of, or sell to, any individuals or entities that were either
customers of the Company during the time the Executive was employed by the
Company, or prospective customers with respect to whom a sales effort,
presentation or proposal was made by the Company or its affiliates, during the
one year period prior to the termination of the Executive’s employment.  The
Executive further agrees that during the Restricted Period, he shall not,
directly or indirectly, (i) solicit, induce, enter into any agreement with, or
attempt to influence any individual who was an employee or consultant of the
Company at any time during the time the Executive was employed by the Company,
to terminate his or her employment relationship with the Company or to become
employed by the Executive or any individual or entity by which the Executive is
employed or (ii) interfere in any other way with the employment, or other
relationship, of any employee or consultant of the Company or its affiliates.

 

12.       Enforcement.  The Executive agrees that any breach of the provisions
of this Agreement would cause substantial and irreparable harm, not readily
ascertainable or compensable in terms of money, to the Company for which
remedies at law would be inadequate and that, in addition to any other remedy to
which the Company may be entitled at law or in equity, the Company shall be
entitled to temporary, preliminary and other injunctive relief in the event the
Executive violates or threatens to violate the provisions of this Agreement, as
well as damages, including, without limitation consequential damages, and an
equitable accounting of all earnings, profits and benefits arising from such
violation, in each case without the need to post any security or bond.  Nothing
herein contained shall be construed as prohibiting the Company from pursuing, in
addition, any other remedies available to the Company for such breach or
threatened breach.  A waiver by the Company of any breach of any provision
hereof shall not operate or be construed as a waiver of a breach of any other
provision of this Agreement or of any subsequent breach by the Executive.

 

13.       Successors and Assigns.  This Agreement shall inure to the benefit of
and shall be binding upon (i) the Company, its successors and assigns, and any
company with which the Company may merge or consolidate or to which the Company
may sell substantially all of its assets, and (ii) Executive and his executors,
administrators, heirs and legal representatives.  Since the Executive’s services
are personal and unique in nature, the Executive may not transfer, sell or
otherwise assign his rights, obligations or benefits under this Agreement.

 

 

8

--------------------------------------------------------------------------------

 



 

CIG Wireless Corp. - Employment Agreement

 

14.       Notices.  All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered one (1)
business day after being sent via overnight courier to the other party at the
address provided under ancillary delivery hereto.  Any party may give notice by
any other means, including, without limitation, personal delivery or electronic
mail; however, such alternative mode of delivery of notice shall be deemed given
only upon actual receipt by the other party.  Any party may change the address
of notice by giving notice in the foregoing manner.  Unless otherwise changed by
notice, notice shall be properly addressed to the Executive if addressed to the
address of record on file with the Company; and properly addressed to the
Company if addressed to:

 

CIG Wireless Corp.

5 Concourse Parkway, Suite 3100

Atlanta, GA 30328

 

With a copy to:

 

                        Wuersch & Gering LLP

                        100 Wall Street, 21st Floor

                        New York, Ne w York 10005

                        Telephone:  212-509-5050

                        Telecopier:  212-509-9559

Attention:  Travis L. Gering, Esq.

  

15,       Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes any and all prior agreements and understandings relating to such
subject matter, including without limitation, the Term Sheet.

 

16.       Severability.  It is expressly understood and agreed that although the
Company and the Executive consider the restrictions contained in this Agreement
to be reasonable and necessary for the purpose of preserving the goodwill,
proprietary rights and going concern value of the Company, if a final
determination is made by arbitration or any court having jurisdiction that any
provision contained in this Agreement is invalid, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such other extent as such arbitral body
or court may determine or indicate to be reasonable.  Alternatively, if the
arbitrable body or court finds that any provision or restriction contained in
this Agreement or any remedy provided herein is unenforceable, and such
restriction or remedy cannot be amended so as to make it enforceable, such
finding shall not affect the enforceability of any of the other restrictions
contained therein or the availability of any other remedy.  The provisions of
this Agreement shall in no respect limit or otherwise affect the Executive's
obligations under any other agreements with the Company.

 

17.       No Third Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns, including without limitation, the estate and
heirs of Executive.

 

9

--------------------------------------------------------------------------------

 



 

CIG Wireless Corp. - Employment Agreement

 

18.       Effects of Termination.  Notwithstanding anything to the contrary
contained herein, if this Agreement is terminated pursuant to Section 7 or
Section 8 or expires by its terms, the provisions of Sections 4-6 and 10-23 of
this Agreement shall survive and continue in full force and effect. 

 

19.       Arbitration.  All disputes and controversies arising out of or
relating to this Agreement shall be finally settled and binding under the
American Arbitration Association (the “AAA”).  The place of arbitration shall be
New York.  The Arbitration shall be conducted in English by a panel of three (3)
arbitrators appointed in accordance with the rules of the AAA.  Any award,
verdict or settlement issued under such arbitration may be entered by any party
for order of enforcement by any court of competent jurisdiction.  The arbitrator
shall have power to take interim measures he or she deems necessary, including
injunctive relief and measures for the protection or conservation of property. 
To the extent required for purposes of interpretation of this Agreement, the law
of the State of New York shall apply.

 

20.       Amendments & Waivers.  This Agreement cannot be modified, altered or
amended except by a writing signed by both parties.  No waiver by either party
of any provision or condition of this Agreement at any time shall be deemed a
waiver of such provision or condition at any prior or subsequent time or of any
other provision or condition at the same or any prior or subsequent time.

 

21.       Fees and Expenses; Counsel.  Each party shall pay its own respective
fees and expenses of its advisors, counsel, accountants and other experts, if
any, and all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The
Executive acknowledges that the Company counsel is not acting as counsel to the
Executive.

 

22.       Construction.  

 

(a)        The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

(b)        The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any Party.

 

(c)        Any reference to any federal, state, local or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.

 

(d)       Any reference herein to “including” shall be interpreted as “including
without limitation.”

 

10

--------------------------------------------------------------------------------

 



 

 

CIG Wireless Corp. - Employment Agreement

 

 

(e)        Any reference to any Article, Section or paragraph shall be deemed to
refer to an Article, Section or paragraph of this Agreement, unless the context
clearly indicates otherwise.

 

23.       Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.  Signatures hereto may be delivered via
fax or any other mode of electronic delivery, each of which shall be an original
for all purposes. 

 

 

[Signature Page Follows]

 

 

 

 

11

--------------------------------------------------------------------------------

 



 

CIG Wireless Corp. - Employment Agreement

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 25th day
of July, 2012. 

 

                                                EXECUTIVE 

 

 

/s/ PAUL MCGINN                                                              

Name: Paul McGinn  

 

 

THE COMPANY: CIG Wireless Corp.

 

 

   By:   /s/ ROMAIN GAY-CROSIER                                             

            Name:  Romain Gay-Crosier

            Title:    CFO

 

12

 

--------------------------------------------------------------------------------



 